lwoNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carl K. Turk on July 29, 2021.
CLAIMS
The limitation of claim 20 are incorporated into the independent claim 1, as a result claim 20 is canceled.
Claim 1, line 17-19 currently reads
“pathway and the flow of the effluent being pumped and discharged, and 
wherein the discharge casing insert further includes a flange portion with an opening where the flange portion is coupled to the outer surface of the discharge casing.”
Claim 1, line 17-22 are amended to read
- -pathway and the flow of the effluent being pumped and discharged;  
wherein the discharge casing insert further includes a flange portion with an opening where the flange portion is coupled to the outer surface of the discharge casing, and
- -
Claims 2-9 are rejoined by examiner’s amendment.
Claims 1-18 and 21 are allowable. The restriction requirement is withdrawn, as set forth in the Office action mailed on 09/22/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim 1. Specifically, the restriction requirement of 09/22/2017 is withdrawn.  Claims 2-9, directed to non-selected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



REASONS FOR ALLOWANCE
Claims 1-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 is not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses an apparatus including a pump with a discharge casing (12, fig 1) with a discharge flow pathway (12b).  The discharge flow pathway having a discharge flow pathway wall (12c) that has a discharge casing insert borehole (12d) extending from the outer surface thru the wall into the discharge flow pathway.  A discharge casing insert (14) being mounted in the borehole.  The discharge casing insert having a discharge casing Venturi plug portion (14a).  The discharge casing insert has a flange portion (14e) with an opening (14e1) where the flange portion is coupled to the outer surface (12e) of the discharge casing.  The discharge casing also has an annulus (12a) and a recess (12f) for a sealing washer (14g) to seal the discharge casing insert.
Khalifa (USPN 6,638,043) discloses a pump in the form of a screw compressor (10, fig 1) with a venturi shaped diffuser (12, fig 1) for an outlet. However, Khalifa does not disclose a separate discharge casing insert in any form or a discharge casing insert.
Kirk (USPN 2,076,465) discloses a discharge casing (1, fig 2), a discharge casing insert (8). However, Kirk does not disclose a pump, a flange on the discharge casing insert, a discharge casing insert sealing washer, and a discharge casing annulus.
Walker (USPN 3,450,164) discloses a discharge casing (12, fig 4), a discharge casing insert (46) with a flange (24) and a removable orifice plate (60). However, Walker does not disclose a pump, a flange with an opening on the discharge casing insert and a discharge casing annulus.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746